Thomas, S.
Out of the $850 paid by the executor for the use of the widow he will be credited $550; and the sum of $150 in lieu of articles specified in subdivision 3 and $150 in lieu of articles specified in subdivision 4, respectively, of section 2713, Code of Civil Procedure, will be disallowed.
The amount received from decedent’s firm, pursuant to the articles of copartnership, as the share of profits due to the decedent, will be treated as income and not as principal, and payments thereout already made by the executor will be sustained, and the balance of the income, will be, by the decree to be entered, directed to be paid over to the trustee and by him paid to the widow as income. Tax costs and settle decree on notice.
Decreed accordingly.